       Case 3:18-cv-01645-MO      Document 89    Filed 02/02/21     Page 1 of 6




JEAN E. WILLIAMS                                Brenna B. Bell, OSB # 05199
Deputy Assistant Attorney General               Bark
Environment & Natural Resources Division        P.O. Box 12065
U.S. Department of Justice                      Portland, OR 97232
                                                (971) 358-2271
SHAUN M. PETTIGREW (MN Bar No. 0390530)         brenna@bark-out.org
Trial Attorney
Natural Resources Section                       Jennifer R. Schwartz, OSB # 072978
c/o NOAA, Damage Assessment                     Law Office of Jennifer R. Schwartz
7600 Sand Point Way, NE                         2521 SW Hamilton Court
Seattle, WA 98115                               Portland, OR 97239
(206) 526-6881                                  (503) 780-8281
shaun.pettigrew@usdoj.gov                       jenniferroseschwartz@gmail.com

KRYSTAL-ROSE PEREZ (TX Bar No. 24105931)        Nicholas S. Cady, OSB # 113463
Trial Attorney                                  Cascadia Wildlands
Natural Resources Section                       P.O. Box 10455
150 M Street NE                                 Eugene, OR 97440
Washington, DC 20002                            (541) 434-1463
(202) 305-0486                                  nick@cascadiawild.org
krystal-rose.perez@usdoj.gov
                                                Counsel for Plaintiffs
Counsel for Federal Defendant


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION

 BARK, CASCADIA WILDLANDS,                  Case No.: 3:18-cv-01645-MO
 OREGON WILD, and
 WILDEARTH GUARDIANS

         Plaintiffs,                       STIPULATED SETTLEMENT
                                           AGREEMENT AND
                         v.                RELEASE

 U.S. FOREST SERVICE, a federal agency,

         Federal Defendant,

                       and

 HIGH CASCADE INC.

          Intervenor Defendant.
         Case 3:18-cv-01645-MO           Document 89       Filed 02/02/21     Page 2 of 6




       WHEREAS Plaintiffs Bark, Cascadia Wildlands, Oregon Wild, and WildEarth Guardians

alleged in the above-captioned case (Lawsuit) that the United States Forest Service (Federal

Defendant) violated the National Environmental Policy Act (NEPA), the National Forest

Management Act (NFMA), and the Forest Service’s Travel Management Rule.

       WHEREAS, the District Court issued an Opinion and Order dated June 18, 2019,

granting summary judgment in favor of Federal Defendant on all claims, ECF No. 64.

       WHEREAS, Plaintiffs appealed the Opinion and Order’s holdings with respect to the

NEPA and NFMA claims.

       WHEREAS, the United States Court of Appeals for the Ninth Circuit issued an Order and

Opinion dated May 4, 2020, finding Federal Defendant violated NEPA, ECF No. 74, and issued

its formal mandate on September 2, 2020, ECF No. 80.

       WHEREAS, the District Court issued an Order of Remand dated September 25, 2020,

ordering this matter be remanded to Federal Defendant for further proceedings, ECF No. 81.

       WHEREAS, Plaintiffs filed a Motion for Attorneys’ Fees and Costs (Motion), on

December 16, 2020, seeking attorneys’ fees and costs under the Equal Access to Justice Act

(EAJA), ECF No. 84.

       WHEREAS, Plaintiffs and the U.S. Forest Service wish to avoid litigation over Plaintiffs’

alleged entitlement to attorneys’ fees and costs for this lawsuit.

       NOW, THEREFORE, through their undersigned counsel, Plaintiffs and Federal

Defendant hereby enter into this Stipulated Settlement Agreement and Release (the Agreement),

and stipulate and agree as follows:

       1.      Subject to Paragraph 2, the Parties agree to settle Plaintiffs’ claims for attorneys’

       fees and costs in this litigation for a total payment of three-hundred and twelve thousand



1 –Stipulated Settlement Agreement and Release
         Case 3:18-cv-01645-MO          Document 89        Filed 02/02/21     Page 3 of 6




       seven-hundred and thirty dollars ($312,730), pursuant to EAJA, 28 U.S.C. § 2412 et seq.,

       and/or any other statute, in full and complete satisfaction of any and all claims, demands,

       rights, and causes of action Plaintiffs may have for the recovery of attorneys’ fees and/or

       litigation expenses in this matter.

       2.      Federal Defendant’s payment, as identified in Paragraph 1 above, shall be

       accomplished by electronic funds transfer to Bark on behalf of Plaintiffs. Counsel for

       Plaintiffs will provide counsel for Federal Defendant the appropriate account number and

       other information needed to facilitate payment. Federal Defendant shall submit the

       necessary paperwork for the payment within thirty (30) calendar days after the later of the

       date that both parties’ counsel have signed this agreement or Plaintiffs’ counsel provides

       the information necessary to facilitate payment. Counsel for Federal Defendant agrees to

       assist the Counsel for Plaintiffs in following up with the appropriate office(s) if payment

       is not received within thirty (30) calendar days after the paperwork for processing of the

       payment has been submitted.

       3.      Bark acknowledges that it is receiving payment on behalf of Plaintiffs and that it

       will distribute the appropriate settlement proceeds to Plaintiffs. Plaintiffs agree to this

       procedure. Counsel for Plaintiffs shall confirm payment within ten (10) days of receipt.

       Plaintiffs also acknowledge that under 31 U.S.C. §§ 3711, 3716, 26 U.S.C. § 6402(d), 31

       C.F.R. §§ 285.5, 901.3, and other authorities, the United States will offset against the

       award of attorneys’ fees and costs Plaintiffs’ delinquent debts to the United States, if any.

       See Astrue v. Ratliff, 560 U.S. 586 (2010).




2 –Stipulated Settlement Agreement and Release
         Case 3:18-cv-01645-MO          Document 89       Filed 02/02/21     Page 4 of 6




       4.      Plaintiffs and their counsel agree to hold harmless Federal Defendants in any

       litigation, further suit, or claim arising from the payment of the agreed upon $312,730

       settlement amount.

       5.      In acknowledgment of and in exchange for the promises and other consideration

       contained in this Agreement and after the payment by Federal Defendant to Plaintiffs

       referenced in paragraphs 1 through 3 above, Plaintiffs hereby release Federal Defendant

       and all past, present, and future officers, agents, representatives, and employees of the

       United States Department of Agriculture of and from any and all claims and causes of

       action whatsoever that Plaintiffs ever had, now has, or hereafter may have for attorneys’

       fees and costs related to the Lawsuit or to this Agreement. Plaintiffs agree to withdraw

       their Motion within fourteen days of receipt of the payment referenced in paragraphs 1

       and 2 above.

       6.      This Agreement does not constitute, and shall not be construed as, an admission

       or concession on the part of any party with respect to any fact, claim, or defense in this

       action. Federal Defendant does not waive any defenses it may have concerning the

       claims settled under this Agreement. This Agreement has no precedential value and shall

       not be used as evidence of such in any litigation, except as necessary to enforce the terms

       of this Agreement.

       7.      No provision of this Agreement shall be interpreted as, or constitutes, a

       commitment or requirement that Federal Defendant is obligated to spend funds in

       violation of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other law or regulation.

       8.      The Agreement contains all of the agreement between Plaintiffs and Federal

       Defendant, and is intended to be the final and sole agreement between them. Plaintiffs



3 –Stipulated Settlement Agreement and Release
         Case 3:18-cv-01645-MO          Document 89         Filed 02/02/21     Page 5 of 6




       and Federal Defendant agree that any prior or contemporaneous representations or

       understanding not explicitly contained in this written Agreement, whether written or oral,

       are of no further legal or equitable force or effect.

       9.      The undersigned representatives of each party certify that they are fully

       authorized by the party or parties they represent to agree to the Court’s entry of the terms

       and conditions of the Agreement and do hereby agree to the terms herein.


       Respectfully submitted, this 2nd day of February 2021.



                                                 JEAN E. WILLIAMS
                                                 Deputy Assistant Attorney General
                                                 Environment & Natural Resources Division


                                                 /s/Shaun M. Pettigrew
                                                 SHAUN M. PETTIGREW (MN Bar No. 0390530)
                                                 Trial Attorney
                                                 Natural Resources Section
                                                 c/o NOAA, Damage Assessment
                                                 7600 Sand Point Way, NE
                                                 Seattle, WA 98115
                                                 (206) 526-6881
                                                 shaun.pettigrew@usdoj.gov

                                                 KRYSTAL-ROSE PEREZ (TX Bar No. 24105931)
                                                 Trial Attorney
                                                 Natural Resources Section
                                                 150 M Street NE
                                                 Washington, DC 20002
                                                 Phone: (202) 305-0486
                                                 Fax: (202) 305-0506
                                                 krystal-rose.perez@usdoj.gov

                                                 Counsel for Federal Defendant


                                                 /s/Brenna B. Bell
                                                 Brenna B. Bell, OSB # 05199

4 –Stipulated Settlement Agreement and Release
         Case 3:18-cv-01645-MO          Document 89          Filed 02/02/21   Page 6 of 6




                                                 Bark
                                                 P.O. Box 12065
                                                 Portland, OR 97232
                                                 (971) 358-2271
                                                 brenna@bark-out.org

                                                 Jennifer R. Schwartz, OSB # 072978
                                                 Law Office of Jennifer R. Schwartz
                                                 2521 SW Hamilton Court
                                                 Portland, OR 97239
                                                 (503) 780-8281
                                                 jenniferroseschwartz@gmail.com

                                                 Nicholas S. Cady, OSB # 113463
                                                 Cascadia Wildlands
                                                 P.O. Box 10455
                                                 Eugene, OR 97440
                                                 (541) 434-1463
                                                 nick@cascadiawild.org

                                                 Counsel for Plaintiffs




5 –Stipulated Settlement Agreement and Release
